Title: Tobias Lear to Thomas Jefferson, 10 January 1793
From: Lear, Tobias
To: Jefferson, Thomas



[Philadelphia] Thursday January 10th 1793

The President orders T. Lear to return to the Secretary of State the letter from Mr Pinckney—the one from Mr Johnson and that from Mr Livingston, which have been submitted to the President’s perusal; and to observe that the President thinks it is to be regretted that Mr Pinckney does not say anything in his letters relative to certain matters which he was instructed to be particularly attentive to.
